Case 1:19-cv-07148-AJN Document17 Filed 12/12/19 Page1of1

ee eee es | PHELLIPS QBS elaetusts

i
i
i
b
{
i
§
t

Ty ES Thronners AT LAW
re ag 45 Broacbyay Sune 620,-New York, NY 10006
oe Tet: 21j2-248-7431 Fax: 212-901-2107

Hyd ae Www, eNYCEMPLOYMENTATTORNEY,. COM
OS plpboressional UMITED ABILITY COMPANY

   

eho eo

oe nn er aa

: DEL 1 8 an”
ee 7 December 12, 2019

rm
i

 

 

BY ECF

Hon, Judge Alison J. Nathan
United States District Judge
United States District Court
Southern District of New York
40 Foley Square

New York, New York 10007

The Initial Pretrial Conference in this
matter is hereby adjourned to
January 10, 2020 at 3:45 p.m.

 

 

 

Re: Genevieve Wrenn v. American Essentials and Jordan Lipson,

Docket No.: 19-CV-07148 (AJN) (SN): Second Request for Adjournment of
the Preliminary Conference

Dear Judge Nathan:

This office represents Plaintiff, Genevieve Wrenn. Pursuant to Your Honor’s Rule 1(D),
we respectfully write to the Court, with the consent of Defendants, to request that the preliminary
conference schedule for December 20, 2019 at 03:15 P.M. be adjourned to either to: (1) January
10, 2020 after 3 p.m.; (2) January 31, 2020 at any time in the afternoon; or (3) February 21, 2020
at any time in the afternoon. Plaintiff made one previous request to adjourn the conference due
Defendants not yet making an appearance. That request was granted. See Dkt. No. 13.

The undersigned is currently schedule for an oral argument before the Honorable Carol
Bagley Amon at 3:00 p.m. in Courtroom 10D South in the Eastern District of New York. See
Docket No. 19-CV-02672. Therefore, as lead counsel on the above-referenced matter, the
undersigned will be unavailable for the Preliminary Conference.

We additionally request that the current deadlines regarding submissions prior to the
preliminary conference be adjourned accordingly.

We thank Your Honor for your kind consideration. Please contact this office should you
have any questions.

m vb Wet

    

 

/ t
Gregory Calliste Jr. \

   

YN eTATES DISTRICT JUDGE

 

 
